 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      ROY A. DAY,                                        CASE NO. C14-367RSM
 9

10                   Plaintiff                           ORDER RE: PROPOSED COMPLAINT
      v.
11
      STATE OF FLORIDA,
12
                     Defendant.
13

14
            This matter comes before the Court on an application to proceed in forma pauperis
15
     (“IFP”) and proposed complaint filed by Plaintiff Roy A. Day on February 3, 2020. Dkt. #24.
16

17          Mr. Day is currently under a Pre-Filing Restrictive Order entered on May 21, 2014. Dkt.

18   #19. Pursuant to this Order:

19          (2) Should Mr. Day proceed to initiate future claims in this District, any application
            for in forma pauperis (“IFP”) status submitted by Mr. Day shall be subject to review
20          by the Court prior to approval.
21
            (3) Together with any proposed complaint, Mr. Day must file a copy of this Order
22          and signed Motion for Leave to File. In the Motion for Leave to File, Mr. Day shall
            1) provide a concise explanation of the factual and legal basis for the claim or
23          claims presented; (2) certify that the complaint does not arise out of the 2009
            stalking incident or seek to avoid sanctions imposed by the Middle District of
24
            Florida; (3) certify that the claim or claims have not been dismissed with prejudice
25          by this or any other court; and (4) provide a statement as to the basis for jurisdiction
            and venue in the Western District of Washington.
26




     ORDER RE: PROPOSED COMPLAINT – 1
            (4) If the Court determines that Mr. Day has failed to comply with these conditions,
 1          his IFP application shall be denied without further notice.
 2
     Id. at 11–12.
 3
            Mr. Day has failed to comply with the above requirements. He has not included a copy
 4
     of the Pre-Filing Order or a signed Motion for Leave to File with the above four required
 5

 6   elements. These failures require denial of the IFP application under the Pre-Filing Order. Mr.

 7   Day’s proposed complaint will not be posted at this time.

 8          Accordingly, the Court hereby FINDS and ORDERS that Mr. Day’s proposed IFP
 9
     application is DENIED.
10

11
            Dated this 3 day of February 2020.
12

13

14                                                A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26




     ORDER RE: PROPOSED COMPLAINT – 2
